Name: 97/384/EC: European Parliament Decision of 10 April 1997 giving discharge to the Commission in respect of the financial management of the sixth European Development Fund for the financial year 1995
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  management;  cooperation policy
 Date Published: 1997-06-19

 Avis juridique important|31997D038497/384/EC: European Parliament Decision of 10 April 1997 giving discharge to the Commission in respect of the financial management of the sixth European Development Fund for the financial year 1995 Official Journal L 162 , 19/06/1997 P. 0044 - 0045EUROPEAN PARLIAMENT DECISION of 10 April 1997 giving discharge to the Commission in respect of the financial management of the sixth European Development Fund for the financial year 1995 (97/384/EC) THE EUROPEAN PARLIAMENT,- Having regard to the Treaty establishing the European Community,- Having regard to the third ACP-EEC Convention (1),- Having regard to the balance sheets and revenue and expenditure accounts of the fifth, sixth and seventh European Development Funds (EDF) for the 1995 financial year (SEC(96) 0989),- Having regard to the Statement of Assurance and special report of the Court of Auditors concerning the activities of the sixth and seventh European Development Funds for the financial year 1995 together with the Commission's reply (C4-0109/97) (2),- Having regard to the recommendation of the Council of 17 March 1997 (C4-0147/97),- Having regard to the report of the Committee on Budgetary Control (A4-0121/97),1. Gives discharge to the Commission in respect of the financial management of the sixth European Development Fund for the financial year 1995 on the basis of the following amounts:>TABLE>>TABLE>2. Records its observations in the resolution which forms part of this Decision;3. Instructs its President to forward this Decision and the resolution containing its observations to the Commission, the Council, the Court of Auditors, the European Investment Bank and the ACP-EU Assembly and to have them published in the Official Journal of the European Communities (L series).The Secretary-GeneralJulian PRIESTLEYThe PresidentJosÃ © MarÃ ­a GIL-ROBLES(1) OJ No L 86, 31. 3. 1986.(2) OJ No C 395, 31. 12. 1996, pp. 87 and 93.